Citation Nr: 0930132	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from February 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for bilateral hearing loss 
and tinnitus.  In January 2009, the Veteran failed to report 
for a scheduled videoconference hearing at the RO.  The 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and 
tinnitus were caused by excessive exposure to noise during 
his naval service.  He asserts that he was a crewmember on 
World War II era destroyer escorts, and that he carried 
munitions to anti-aircraft guns onboard ship during live 
exercises.  

His service treatment records (STRs) are negative for any 
report or finding of hearing loss or tinnitus.  Service 
personnel records show he was stationed aboard the USS J.R.Y. 
Blakely (DE-140) and the USS Herbert C. Jones (DE-137).  

The first post-service evidence of bilateral hearing loss 
appears to be in a November 1997 private treatment record, 
showing that the Veteran underwent audiological testing 
showing he had hearing loss disability meeting the criteria 
in 38 C.F.R. § 3.385.  He reported a history of in-service 
noise exposure, and the private audiologist opined that the 
Veteran's mild-to-severe high frequency sensorineural hearing 
loss was consistent with his history of noise exposure.  A 
review of the record, and specifically the Statement of the 
Case issued in June 2006 and the Supplemental SOC (SSOC) 
issued in November 2008, does not show whether the RO 
considered the November 1997 private record.  In this regard, 
and giving the benefit of the doubt to the Veteran, the Board 
concludes that, without an appropriate waiver, this evidence 
must be referred for consideration in the first instance by 
the RO.  See 38 C.F.R. § 20.1304(c).

A letter dated in January 2008 was sent to the Veteran, 
advising him that a VA examination had been scheduled in 
February 2008.  The record reflects that he failed to report 
for that examination, with no explanation provided.  In light 
of the current remand pursuant to 38 C.F.R. § 20.1304, and 
the fact that the record does not reflect that he was 
specifically advised of the consequences of failing to report 
for a VA examination, the Board determines that the Veteran 
should be provided one more opportunity to report for a VA 
examination.  He is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
result in denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate examination to determine 
the nature and etiology/onset of any 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  The claims folder, 
to include a copy of this Remand, must 
be made available to the medical 
examiner for review, and the 
examination report should indicate 
whether such review was performed.  The 
examiner should be made aware of the 
veteran's description of noise exposure 
before, during, and after service.

a.  The examiner should specifically 
be asked to review the November 1997 
private treatment record, and should 
comment on the significance of any 
findings made.

b.  The examiner should be requested 
to offer an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any current hearing 
loss and/or tinnitus had its onset in 
service or is causally related to 
excessive noise exposure in service, 
or whether such onset or causation is 
unlikely (i.e., less than a 50-50 
probability).  Note:  The term "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

c.  If it cannot be determined 
whether the Veteran currently has 
hearing impairment and/or tinnitus 
which is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

2.  In the event that he does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice was returned as 
undeliverable.

3.  Review the claims file, including 
specifically the August 1997 private 
record, and readjudicate the issues on 
appeal.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an SSOC which 
addresses all evidence submitted in 
support of the claims, and afforded the 
appropriate opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

